Exhibit 10.1



(JPMorgan Logo)

PARTIAL UNWIND AGREEMENT

dated as of                 

with respect to the Note Hedge Transaction Confirmation, dated July 11, 2007

between SonoSite, Inc. and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


    THIS PARTIAL UNWIND AGREEMENT (this “Agreement”) with respect to the Note
Hedge Transaction Confirmation (as defined below) is made as of
                                between SonoSite, Inc. (the “Company”) and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH (“JPMorgan”). 



    WHEREAS, the Company and JPMorgan entered into a note hedge transaction
confirmation dated as of July 11, 2007 (the “Note Hedge Transaction
Confirmation”), relating to USD 200,000,000 principal amount of Convertible
Senior Notes due 2014 (the “Convertible Notes”);



    WHEREAS, the Company has repurchased USD                        aggregate
principal amount of the Convertible Notes;

    WHEREAS, the Company has requested, and JPMorgan has agreed, to unwind the
Note Hedge Transaction Confirmation with respect to a portion of the Number of
Options included in such confirmation;



    NOW, THEREFORE, in consideration of their mutual covenants herein contained,
the parties hereto, intending to be legally bound, here by mutually covenant and
agree as follows:



                1.             Defined Terms.  Any capitalized term not
otherwise defined herein shall have the meaning set forth for such term in the
Note Hedge Transaction Confirmation.



                2.             Partial Unwind.  On the Effective Date, the
Number of Options in the Note Hedge Transaction Confirmation shall be reduced to
                               .              



                3.             Payments and Deliveries.  In consideration for
the foregoing partial unwind, on the Effective Date, JPMorgan shall pay to the
Company in immediately available funds cash in the amount of
$                                . 



                4.             Effectiveness.  This Agreement shall become
effective on                            (the “Effective Date”).



                5.             Representations and Warranties of the Company. 
The Company represents and warrants to JPMorgan on the date hereof and on the
Effective Date that:



                                (a)  it has the power to execute this Agreement
and any other documentation relating to this Agreement to which it is a party,
to deliver this Agreement and to perform its obligations under this Agreement
and has taken all necessary action to authorise such execution, delivery and
performance;



                                (b)  such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;



                                (c)  all governmental and other consents that
are required to have been obtained by it with respect to this Agreement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with;



                                (d)  its obligations under this Agreement
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganisation, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and



                                (e) each of it and its affiliates is not in
possession of any material nonpublic information regarding Company or its common
stock.                





                6.             Representations and Warranties of JPMorgan. 
JPMorgan represents and warrants to the Company on the date hereof and on the
Effective Date that:



                                (a)  it has the power to execute this Agreement
and any other documentation relating to this Agreement to which it is a party,
to deliver this Agreement and to perform its obligations under this Agreement
and has taken all necessary action to authorise such execution, delivery and
performance;



                                (b)  such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;



                                (c)  all governmental and other consents that
are required to have been obtained by it with respect to this Agreement have
been obtained and are in full force and effect and all conditions of any such
consents have been complied with; and



                                (d)  its obligations under this Agreement
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms (subject to applicable bankruptcy, reorganisation, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at
law)).                                                                                                                                                                                                                                 
                                                                                                                                                                  



                7.             Account for Payment to the Company:

                8.             Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York (without
reference to choice of law doctrine).



                9.             No Other Changes.  Except as expressly set forth
herein, all of the terms and conditions of the Note Hedge Transaction
Confirmation shall remain in full force and effect and are hereby confirmed in
all respects.



                10.           Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if all of the signatures thereto and hereto were upon the same instrument.



                11.           No Reliance, etc.  The Company hereby confirms
that it has relied on the advice of its own counsel and other advisors (to the
extent it deems appropriate) with respect to any legal, tax, accounting, or
regulatory consequences of this Agreement, that it has not relied on JPMorgan or
its affiliates in any respect in connection therewith, and that it will not hold
JPMorgan or its affiliates accountable for any such consequences.



                12.           Role of Agent: Each party agrees and acknowledges
that (i) J.P. Morgan Securities Inc., an affiliate of JPMorgan (“JPMSI”), has
acted solely as agent and not as principal with respect to this Agreement and
(ii) JPMSI has no obligation or liability, by way of guaranty, endorsement or
otherwise, in any manner in respect of this Agreement (including, if applicable,
in respect of the settlement thereof). Each party agrees it will look solely to
the other party (or any guarantor in respect thereof) for performance of such
other party’s obligations under this Agreement.         


IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.







                                                                                                                               
SONOSITE, INC.

                                                                                                                               
By:                                                                         
                                                                                                                               
Title:







                                                                                                                               
JPMORGAN CHASE BANK, NATIONAL
                                                                                                                               
ASSOCIATION by J.P. Morgan Securities Inc.,
                                                                                                                               
as its Agent

                                                                                                                               
By:                                                                         
                                                                                                                               
Name:

                                                                                                                               
Title: